{¶ 61} I concur with the majority except for its limited remand for a partial resentencing. I would vacate the entire sentence and remand for a new sentencing hearing on all the convictions which the majority has affirmed. I also find it necessary to remand to require the court to state adequate reasons to support four consecutive sentences. The trial court found that McSwain "committed the worst forms of these offenses" and that the harm caused by the multiple offenses was "so great or unusual," and yet the trial court failed to state its reasons for such a finding to justify four consecutive sentences.